Title: To John Adams from Elbridge Gerry, 14 July 1785
From: Gerry, Elbridge
To: Adams, John


          
            My dear sir
            New York 14th July 1785
          
          I have lately returned to this City after four Months Absence, & am favoured with your several Letters of the 31st Jany 9th of March & 13th of April, in neither of which is any Mention of several Letters I wrote to You in Jany Feby & March last— You wish to be informed when “You are to be one of Us”? the Answer is easy, when You please.
          I have enquired of my Friend King whether any Order is taken for enabling your Colleagues to draft Money, & he informs me, that while I was absent the matter was committed to the Board of Treasury, & he thinks they have made the proper Arrangements— With Respect to the Money which You have borrowed—& applied to discharge Mr Morris’s Drafts three Commissioners are to be appointed to examine his Accounts & if You can transmit to the Board of Treasury a State of the Payments to Mr Morris, they will deliver it to the Commissioners.
          The States begin to act with Spirit respecting Commerce. N Hamshire & Massachusetts have by legislative Acts prohibited the Exportation in british Bottoms of any kind of American produce, & laid heavy Imposts on british Manufactures especially such as can be carried on in those States. Congress are considering of the best Mode of obtaining additional Commercial powers for the Regulation of internal & external Trade, but the Measure is embarrassed & they have come to no Conclusion at present.
          The Department of foreign Affairs under Mr Jay, of the War office, under General Knox, of the Treasury under Mr Walter Livingston & Mr Osgood, with a third Commissioner to be elected who will probably be Mr Eveleigh of So Carolina are well administered. Mr Gardoqui has had an Audience & Mr Jay will probably be appointed to negotiate with him— Governer Rutledge is appointed Minister to the Hague.
          Congress have passed a land ordnance which having been printed in all the papers You have undoubtedly seen. I think the price at a Dollar an Acre too high, but the Lands properly managed may be a good Fund for sinking the greatest part of the national domestic Debt.
          Mr Jay has made an excellent Report respecting the Consular Convention signed at paris, which You may be assured (I think) will not be ratified.
          Our Finances are a little embarrassed but I conceive the Way is clear for retreiving of publick Credit. the Debt of the public as I mentioned before may be greatly lessened by the Sale of Lands, if properly managed. a short Time will I conceive increase our Staples, which have been greatly lessened by the War, so as to exceed our Imports, which happily for Us are daily decreasing. a Ballance of Trade must then ensue, which will supply Us with Bullion, & facilitate the payment of Taxes, to which We are now competent, if We had but a Medium.— to be very honest with You, I think America will by being pressed by public & private Creditors, be brot to her proper Reflexion, & discover that she has acted like a foolish young Heir who with a great Fortune has embarrassed himself by Imprudence & Extravagance; & after this Discovery she will retrench her Expences, adopt a System of œconomy, discharge her Debts, & then subsist independently & with Dignity on her own Means— You know I am no Friend to gloomy Philosophy, the brightest suits me best— adeiu My Friend & be assured I am yours sincerely on / every Occasion
          
            E Gerry
          
          
            We have a Report before Congress for establishing a Mint.
          
        